                        Case 4:19-cv-02690-HSG Document 115 Filed 01/19/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     140 Scott Drive
                         Menlo Park, California 94025
                   3     T: (650) 328-4600 / F: (650) 463-2600
                         matt.rawlinson@lw.com
                   4
                         Elizabeth Deeley (SBN 230798)
                   5     505 Montgomery Street, Suite 2000
                         San Francisco, California 94111
                   6     T: (415) 391-0600 / F: (415) 395-8095
                         elizabeth.deeley@lw.com
                   7
                         Andrew B. Clubok (pro hac vice)
                   8     Susan E. Engel (pro hac vice)
                         555 Eleventh Street, NW, Suite 1000
                   9     Washington, D.C. 20004
                         T: (202) 637-2200 / F: (202) 637-2201
               10        andrew.clubok@lw.com
                         susan.engel@lw.com
               11
                         Colleen C. Smith (SBN 231216)
               12        12670 High Bluff Drive
                         San Diego, California 92130
               13        T: (858) 523-5400 / F: (858) 523-5450
                         colleen.smith@lw.com
               14
                       Attorneys for Defendants Lyft, Inc., Logan
               15      Green, John Zimmer, Brian Roberts, Prashant
                       (Sean) Aggarwal, Ben Horowitz, Valerie Jarrett,
               16      David Lawee, Hiroshi Mikitani, Ann Miura-Ko,
                       and Mary Agnes (Maggie) Wilderotter
               17
                       Additional Counsel on Signature Page
               18
                                                 UNITED STATES DISTRICT COURT
               19                               NORTHERN DISTRICT OF CALIFORNIA
               20                                     OAKLAND DIVISION

               21      In re LYFT INC. SECURITIES LITIGATION             MASTER FILE NO. 4:19-CV-02690-HSG
               22                                                        ORDER GRANTING LYFT, INC.
                       This Document Relates to:                         DEFENDANTS’            JOINT
               23                                                        ADMINISTRATIVE MOTION FOR
                       ALL ACTIONS                                       LEAVE TO EXCEED PAGE LIMIT
               24

               25

               26

               27

               28

                                                                          ORDER GRANTING LYFT’S ADMIN.
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                              MOT. FOR LEAVE TO EXCEED PAGE LIMIT
                                                                                        Lead Case No. 4:19-cv-02690-HSG
                        Case 4:19-cv-02690-HSG Document 115 Filed 01/19/21 Page 2 of 2


                   1          Presently before the Court is the motion by Defendants Lyft, Inc., Logan Green, John

                   2   Zimmer, Brian Roberts, Prashant (Sean) Aggarwal, Jonathan Christodoro, Ben Horowitz, Valerie

                   3   Jarrett, David Lawee, Hiroshi Mikitani, Ann Miura-Ko, and Mary Agnes (Maggie) Wilderotter

                   4   (the “Lyft Defendants”) Joint Administrative Motion for Leave to Exceed Page Limit granting

                   5   Lyft Defendants thirty (30) pages to file on Tuesday, January 19, 2021, an opposition brief to

                   6   Plaintiff’s Motion for Class Certification.

                   7          Good cause appearing, the Court hereby GRANTS Lyft Defendants’ Joint Administrative

                   8   Motion for Leave to Exceed Page Limit.

                   9
                        IT IS SO ORDERED.
               10

               11
                        Dated: 1/19/2021                                  ____________________________
               12                                                         Honorable Haywood S. Gilliam, Jr.
                                                                          United States District Judge
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                          ORDER GRANTING LYFT’S ADMIN.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1       MOT. FOR LEAVE TO EXCEED PAGE LIMIT
                                                                                        Lead Case No. 4:19-cv-02690-HSG
